72716: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29638: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72716


Short Caption:SHORES VS. GLOBAL EXPERIENCE SPECIALISTS, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A750273Classification:Civil Appeal - General - Other


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Senior Justice Saitta for Justice ParraguirrePanel Assigned:
					Panel
					


To SP/Judge:04/05/2017 / Tanksley, ThomasSP Status:Completed


Oral Argument:04/12/2018 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:04/12/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantLandon ShoresMark M. Jones
							(Kemp Jones, LLP)
						Madison P. Zornes-Vela
							(Kemp Jones, LLP)
						


RespondentGlobal Experience Specialists, Inc.David J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						





Docket Entries


DateTypeDescriptionPending?Document


04/03/2017Filing FeeFiling fee due for Appeal.


04/03/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-10948




04/03/2017OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms-Kemp Jones & Coulthard.


04/03/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-10950




04/03/2017Filing FeeFiling Fee Paid. $250.00 from Kemp, Jones & Coulthard, LLP. Check No. 71159.


04/04/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-11156




04/05/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley.17-11293




04/10/2017MotionFiled Appellant Landon Shores' Motion to Stay Preliminary Injunction Pending Appeal.17-11698




04/13/2017Notice/IncomingFiled Errata to Appellant Landon Shores' Motion to Stay Preliminary Injunction Pending Appeal.17-12206




04/13/2017MotionFiled Respondent's Response to Appellant Landon Shores' Motion to Stay Preliminary Injunction Pending Appeal.17-12274




04/17/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a request was made to expedite and the other side agreed to do so. Conference held April 13, 2017.17-12668




04/17/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-12683




04/18/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-12846




04/21/2017MotionFiled Appellant Landon Shores' Reply To Response To Motion To Stay Preliminary Injunction Pending Appeal.17-13275




04/25/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-13707




05/03/2017Transcript RequestFiled Certificate of No Transcript Request.17-14806




05/30/2017Order/ProceduralFiled Order Granting Motion for Stay Pending Appeal and Setting Expedited Briefing Schedule.  Opening Brief and Appendix due:  June 19, 2017.  Answering Brief due:  July 18, 2017.17-17966




06/20/2017AppendixFiled Joint Appendix Volumes I - III.17-20323




06/20/2017BriefFiled Appellant's Opening Brief.17-20360




06/21/2017Docketing StatementFiled Amended Docketing Statement Civil Appeals.17-20492




07/18/2017BriefFiled Respondent's Answering Brief.17-23880




08/02/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected Reply Brief due: 5 days.17-25621




08/03/2017BriefFiled Appellant's Reply Brief.17-25857




08/03/2017Case Status UpdateBriefing Completed/To Screening.


11/15/2017Order/ProceduralFiled Order of Appointment. The Honorable Ron D. Parraguirre, Justice, being disqualified in the above-entitled matte, IT IS HEREBY ORDERED that Honorable Robert E. Rose, Senior Justice, is assigned to participate in the determination of this matter in place of Justice Parraguirre.17-39337




11/28/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-40930




12/01/2017BriefFiled Respondent's NRAP 31(e) Notice of Supplemental Authority.17-41485




12/12/2017BriefFiled Appellant Landon Shores' Response to Respondent Global Experience Specialist, Inc.'s NRAP 31(e) Notice of Supplemental Authority.17-42863




01/12/2018Order/ProceduralFiled Order of Appointment. The Honorable Ron Parraguirre, Justice, being disqualified in the above-entitled matter and the Honorable Robert E. Rose, Senior Justice, having been previously assigned, IT IS HEREBY ORDERED that the Honorable Nancy Saitta, Senior Justice, is assigned to participate in the determination of this matter in place of Justice Parraguirre.18-01753




02/28/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, April 12, 2018, at 10:00 a.m. for 30 minutes in Las Vegas.18-07813




03/28/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-11962




04/12/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel.


08/02/2018Opinion/DispositionalFiled Authored Opinion. "Reversed." Fn1[The Honorable Nancy M. Saitta, Senior Justice, was appointed by the court to sit in place of the Honorable Ron Parraguirre, Justice, who is disqualified from participation in this matter.] Cherry/Stiglich/Saitta.134 Nev. Adv. Opn. No. 61. SNP18-MC/LS/NS18-29638




08/27/2018RemittiturIssued Remittitur.18-33357




08/27/2018Case Status UpdateRemittitur Issued/Case Closed.


09/07/2018RemittiturFiled Remittitur. Received by District Court Clerk on August 31, 2018.18-33357





Combined Case View